  Case 3:16-cr-00447-N Document 126 Filed 03/05/21                 Page 1 of 1 PageID 1856



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
vs.                                              )          No. 3:16-CR-447-N
                                                 )
HUGH MICHAEL GLENN,                              )
         Defendant.                              )

            ORDER OF THE COURT ON RECOMMENDATION REGARDING
             REQUEST TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Considering the record in this case and the recommendation of the Magistrate Judge, the
Court hereby finds and orders:

      ( )    The request for leave to proceed in forma pauperis on appeal is GRANTED.

      (X)    The request for leave to proceed in forma pauperis on appeal is DENIED because
             the Court certifies pursuant to Fed. R. App. P. 24(a)(3) and 28 U.S.C. § 1915(a)(3)
             that the appeal is not taken in good faith. In support of this certification, the Court
             incorporates by reference the order filed in this case on November 2, 2020 (doc.
             117). Based on that order, this Court finds that the appeal presents no legal points
             of arguable merit and is therefore frivolous.

                     (X)     Although this Court has denied leave to proceed in forma pauperis
                     on appeal, the defendant may challenge the denial by filing a separate
                     motion to proceed in forma pauperis on appeal with the Clerk of Court, U.S.
                     Court of Appeals for the Fifth Circuit, within thirty days after service of the
                     notice required by Fed. R. App. P. 24(a)(4). See Fed. R. App. P. 24(a)(5).


       DATE: March 5, 2021




                                                     UNITED STATES DISTRICT JUDGE
